Citation Nr: 0936467	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  05-12 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for service connected 
diabetes mellitus, type II, with erectile dysfunction, 
currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California which continued the Veteran's evaluation 
for diabetes mellitus, type II, at 20 percent disabling.  

That decision also denied a claim for service connection for 
hypertension as secondary to diabetes mellitus with erectile 
dysfunction.  However, in a January 2005 statement of the 
case the RO granted service connection for diabetic 
nephropathy with associated hypertension related to diabetes 
mellitus.  As this is a full grant of benefits sought on 
appeal, this issue is no longer on appeal.  The Board notes 
that in its December 2008 Remand, the Board erroneously 
listed as an issue entitlement to an increased initial 
evaluation for diabetic nephropathy with associated 
hypertension.  However, no disagreement had been filed with 
respect to the evaluation assigned for his nephropathy with 
hypertension.  Review of the December 2008 remand reveals 
that the issue was not mentioned in the body of the remand, 
nor were any development actions requested with respect to 
that issue.  Thus, the issue was erroneously listed on the 
cover page, and is not properly in appellate status; the only 
issue currently before the Board is the one listed on the 
title page.  See 38 C.F.R. § 20.200.  The Board notes, 
however, that a June 2009 rating decision addressed the 
evaluation assigned for nephropathy with hypertension, and 
the Veteran was notified that the 30 percent evaluation was 
confirmed and continued in a June 2009 letter.  He was 
provided appellate rights with the June 2009 letter, and has 
one year from the date of notification to properly appeal 
that decision.   
 
April and May 2009 letters requested that the Veteran confirm 
if he still wanted a hearing, and if so, to specify the type 
of hearing he requested.  In April 2009 the Veteran responded 
that he did not want to appear for a Board hearing.  
Accordingly, the hearing request is withdrawn.


FINDING OF FACT

Throughout the entire period of the claim the Veteran's 
diabetes mellitus has been treated with insulin and/or oral 
hyperglycemic medication; regulation of his activities has 
not been required as a result of diabetes. 




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus, type II, with erectile dysfunction have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2008)


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

The RO provided notice to the Veteran in a February 2004 
letter, issued prior to the decision on appeal, and the AMC 
provided notice in a February 2009 letter, regarding what 
information and evidence is needed to substantiate a claim 
for increased rating, as well as what information and 
evidence must be submitted by the Veteran, and the types of 
evidence that will be obtained by VA.  March 2006 and June 
2009 letters advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability, and the effect that the symptoms have on his 
employment.  See Vazquez-Flores v. Shinseki, --- F.3d ---, 
2009 WL 2835434 (Fed. Cir., Sep. 4, 2009) (VCAA notice in a 
claim for increase need not be veteran specific and need not 
include reference to impact on daily life).  Those notices 
also provided examples of pertinent medical and lay evidence 
that the Veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to compensation.  The 
letters also notified the Veteran of the evidence needed to 
establish an effective date.  The claim was last adjudicated 
in June 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that has 
been associated with the claims file includes the Veteran's 
service treatment records, post-service treatment records, 
and VA examination reports.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim for an increased 
rating, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran has 
been an active participant in the claims process by 
responding to notices, providing argument, and reporting for 
VA examinations.  The Veteran showed actual knowledge of what 
was needed to establish a higher rating by arguing that he 
has specific symptoms listed in the rating criteria.  See 
Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) 
(notice error not prejudicial when claimant has actual 
knowledge of the evidence needed to substantiate claim).  
Thus, he was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess at 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1 (2008).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The Veteran's service connected diabetes mellitus with 
erectile dysfunction is evaluated as 20 percent disabling 
pursuant to Diagnostic Code 7913.  The Veteran is also in 
receipt of special monthly compensation for loss of use of a 
creative organ.

Under Diagnostic Code 7913, a 20 percent rating is assigned 
for diabetes mellitus requiring insulin and restricted diet, 
or oral hypoglycemic agent and restricted diet.  The next 
higher rating of 40 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities).  Diabetes mellitus requiring 
insulin, restricted diet and regulation of activities, with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated warrants a 60 
percent rating.  A 100 percent evaluation is applicable for 
diabetes mellitus that requires more than one daily injection 
of insulin, restricted diet, and regulation of activities 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring at least 3 hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119 
(2008).

A February 2002 rating decision established service 
connection for diabetes mellitus with a 20 percent 
evaluation.  In December 2003 the Veteran filed the instant 
claim for an increased rating.  The Veteran contends that he 
requires insulin, a restricted diet, and that he must 
regulate his activities.

In February 2004 the Veteran was afforded a VA diabetes 
examination.  The examiner reviewed the Veteran's claims file 
and treatment records.  During the examination the Veteran 
reported being diagnosed with diabetes in 1994.  He denied 
any ketoacidosis or hypoglycemic reactions.  The Veteran did 
not check his finger sticks consistently, but they ran in the 
200s.  The Veteran had never been hospitalized for his 
diabetes and he was not on a restricted diet-though he had 
been given instructions, he did not follow them.  The Veteran 
was visiting diabetic care providers every three to six 
months.  The examiner diagnosed the Veteran with diabetes 
mellitus, type II, and with erectile dysfunction likely 
related to his diabetes mellitus.  

Though initially the Veteran had refused to use insulin 
injections to control his diabetes, a June 2004 VA treatment 
record noted that the Veteran was willing to start insulin, 
and that he wanted once a day isophane insulin until he was 
more comfortable and then he could try twice daily dosing.

In November 2004 the Veteran was afforded another VA diabetes 
examination.  At the examination the Veteran stated that he 
had been treated with oral agents until approximately 8 
months ago when he started taking insulin.  The Veteran's 
blood sugar ran in the 120-140 range, and the Veteran had no 
history of low blood sugar episodes.  It was noted that the 
Veteran had not been able to bowl for the last year, as he 
developed a possible transient ischemic attack the last time 
he attempted to bowl.  The Veteran noted that he quit work 
after his stroke in 1994.  The Veteran cannot walk quickly, 
gets short of breath when he walks up a flight of stairs, he 
is not able to walk up hills, and he cannot walk on a 
treadmill because he gets too short of breath.  The examiner 
estimated that the Veteran is capable of 5-6 METs of exertion 
maximally.  The examiner assessed the Veteran with diabetes 
mellitus, type II.

An April 2005 VA treatment note showed that the Veteran was 
being prescribed one insulin injection per day.  A December 
2005 record noted that the Veteran should be continued on 
isophane insulin, 30 units in the morning and 20 units in the 
evening.  A September 2006 record noted that the Veteran's 
diabetes was poorly controlled, and increased his evening 
insulin level to 30 units.  A July 2008 record noted that the 
Veteran's diabetes was worsening despite increased dose of 
insulin, which was increased to 45 units at that time.  The 
record also noted that the Veteran was encouraged to restart 
his walking regimen.  The Veteran was referred to the 
exercise program MOVE!, but chose not to participate.  

A February 2009 VA treatment record showed that the Veteran 
had fallen out of bed and paramedics had to be called.  His 
blood sugar was at 26 and he was giving IV sugar, but refused 
to go to the emergency room.  The Veteran was advised to seek 
treatment within 8 hours, but he refused and chose to wait 
until the next day.  The Veteran had a positive response for 
syncope with hypoglycemia, with symptom resolution after 
sugar IV.  The Veteran reported that he had on and off 
episodes of low sugar at 46 and below in the last two months, 
which had happened four times.  Following this attack the 
Veteran's insulin was lowered from 50 units twice a day to 50 
units in the morning and 35 units in the evening.  

The Veteran was afforded another VA diabetes examination in 
March 2009, where it was noted that the Veteran has been on 
insulin since 2005.  The examiner noted that the Veteran had 
no history of ketoacidosis but that two months ago he had two 
episodes of loss of consciousness due to hypoglycemic 
reactions and he was initially brought to the county hospital 
where he remained for about four hours and was told that he 
fainted due to a hypoglycemic reaction, and then a few days 
later he passed out again with a low blood sugar that he 
reports at 26.  The Veteran stated that since he was taken 
off of his Glyburide and told to discontinue his evening dose 
of insulin, that he has had no further hypoglycemic 
reactions.  The Veteran has not been hospitalized for 
ketoacidosis or hypoglycemic reactions.  The Veteran is on a 
restricted diet, but has not been told to restrict any 
activities on account of his diabetes.  The Veteran is both 
on hyperglycemic medications as well as insulin.  Regarding 
frequency of visits to the diabetic care provider, the 
Veteran is seen every three to four months.  On physical 
examination the Veteran's lower extremities showed peripheral 
edema, which is a stasis edema.  The examiner gave the 
impression of diabetes mellitus for which the Veteran is on 
both oral hypoglycemic medications, as well as insulin.  It 
was also noted that the Veteran's peripheral edema was not 
caused by his diabetes mellitus.  

While the Veteran contends he is entitled to a higher 
evaluation, the evidence reflects that he sees his doctor 
every three to four months and has never had ketoacidosis.  
The March 2009 examiner specifically noted that the Veteran 
has no activity restrictions to control his diabetes.  The 
Veteran has had recent incidents of hypoglycemia.  However, 
he has never had hypoglycemic reactions requiring 
hospitalization.  In addition, once his insulin was adjusted, 
he has had no subsequent hypoglycemic incidents.  The Veteran 
has reported that he is no longer able to bowl; however, this 
restriction in activity was not ordered by a physician or 
found to be due to diabetes.  In fact, the record indicated 
that the Veteran's diabetic care providers attempted to get 
the Veteran exercising more.  In any event, there is no 
medical evidence indicating that the Veteran must avoid 
strenuous occupational or recreational activities to control 
his diabetes, which is required to meet the criteria for the 
next higher rating of 40 percent  under Diagnostic Code 7913.  
Additionally, the Veteran has not had any episodes of 
ketoacidosis or hypoglycemia requiring hospitalizations, nor 
does he see his diabetic care providers twice a month to 
warrant a ratings in excess of 40 percent.  In sum, the 
evidence shows that the Veteran's diabetes mellitus is 
appropriately rated as 20 percent disabling throughout the 
entire period of the claim.  See Hart supra.

Although he is having ophthalmologic and renal complications, 
such symptoms are separately rated under other diagnostic 
codes and cannot be considered when evaluating his diabetes 
in the absence of evidence of evidence showing restriction of 
activities, episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization.  38 C.F.R. § 4.14 (the 
evaluation of the same manifestation under different 
diagnoses is to be avoided).

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The threshold factor for consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms for his disability than currently shown by the 
evidence; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an increased rating for service connected 
diabetes mellitus, type II, with erectile dysfunction is 
denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


